           Case 4:17-cr-00052-MW-CAS Document 51 Filed 11/07/18 Page 1 of 4


              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

UNITED STATES OF AMERICA

v.                                                       Case No. 4:17cr52-MW

SAMUEL ETUK
                                     /

                       MOTION TO CORRECT JUDGMENT

      Comes now the United States of America, by and through the undersigned

Assistant United States Attorney, and pursuant to Fed. R. Crim. P. 32.2(b)(4)(B) and Fed.

R. Crim. P. 36, respectfully moves this Court to correct an error in the Judgment arising

from oversight or omission that occurred at the Sentencing Hearing on June 20, 2018,

(Doc. 47) and amend the written Judgment accordingly (Doc. 48). In support of this

motion, the government states the following:

      1.      On November 9, 2017, the defendant pled guilty to Counts One through Four

of the Indictment. (Doc. 25) The Indictment included a criminal forfeiture provision,

pursuant to Title 18, United States Code, Sections 982(a)(2)(B), 1028(b)(5), 1028(h) and

1029(c)(1)(C), and Title 28, United States Code, Section 2461(c). (Doc. 1)

      2.      On May 24, 2018, the Court entered a Preliminary Order of Forfeiture

against the property that was described in Government’s Exhibit 1 in its Motion for



                                           1
            Case 4:17-cr-00052-MW-CAS Document 51 Filed 11/07/18 Page 2 of 4


Preliminary Order of Forfeiture (ECF No. 38-1) and that was referenced in this Court’s

Preliminary Order of Forfeiture. (Doc. 39)

       3.      On June 24, 2018, the Court sentenced the defendant to twelve months as to

Counts One, Two, and Three, concurrently, and twenty-four months as to Count Four all

to run consecutively, for a total of thirty-six months’. The defendant was also ordered to

pay a $400.00 Special Monetary Assessment. (Doc. 48)

       4.      At present, the forfeiture is not mentioned in the Judgment.      As set out

below, forfeiture is a mandatory provision of the statutes that prescribes the penalties in

this case.

       5.      Fed. R. Crim. P. 32.2(b)(4)(B) states that “[t]he court must include the

forfeiture when orally announcing the sentence or must otherwise ensure that the

defendant knows of the forfeiture at sentencing.         The court must also include the

forfeiture order, directly or by reference, in the judgment, but the court’s failure to do so

may be corrected at any time under Rule 36.”

       6.      Fed. R. Crim. P. 36, provides that “[a]fter giving any notice it considers

appropriate, the court may at any time correct a clerical error in a judgment, order, or

other part of the record, or correct an error in the record arising from oversight or

omission.”




                                             2
           Case 4:17-cr-00052-MW-CAS Document 51 Filed 11/07/18 Page 3 of 4


      7.      Thus, if the trial court does not orally announce a mandatory sentencing

provision under federal law at the sentencing allocution, Rule 36 permits a correction to

the record.

      8.      There is no prejudice to the defendant. The Preliminary Order of Forfeiture

put the defendant on notice that the defendant’s interest in the property that was described

in Government’s Exhibit 1 in its Motion for Preliminary Order of Forfeiture (ECF No.

38-1) and that was referenced in this Court’s Preliminary Order of Forfeiture (Doc. 39)

was forfeited. Moreover, counsel for the defendant does not objection to this motion.

      WHEREFORE, the United States requests that the Court correct the Judgment to

include the forfeiture of the property that was described in Government’s Exhibit 1 in its

Motion for Preliminary Order of Forfeiture (ECF No. 38-1) and that was referenced in

this Court’s Preliminary Order of Forfeiture. (Doc. 39)




                                             3
        Case 4:17-cr-00052-MW-CAS Document 51 Filed 11/07/18 Page 4 of 4


      Dated this 7th day of November, 2018.


                                               Respectfully submitted,

                                               CHRISTOPHER P. CANOVA
                                               United States Attorney

                                               /s/ Michael J. Harwin________
                                               Michael J. Harwin
                                               Assistant United States Attorney
                                               Georgia Bar No. 335605
                                               Northern District of Florida
                                               111 N. Adams Street, Fourth Floor
                                               Tallahassee, FL 32301
                                               (850) 942-8430
                                               michael.harwin@usdoj.gov


                          RULE 7.1(B) CERTIFICATION

      I HEREBY CERTIFY that I have contacted Joseph Frans Debelder, counsel for

Samuel Etuk, and he does not object to the Judgment correction regarding forfeiture.

                                               /s/ Michael J. Harwin________
                                               Michael J. Harwin
                                               Assistant United States Attorney


        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(F)

I HEREBY CERTIFY that this memorandum complies with the type-volume and word
limitation of Local Rule 7.1(F), 8,000 words, because this document contains 724
words.

                                               /s/ Michael J. Harwin________
                                               Michael J. Harwin
                                               Assistant United States Attorney
                                           4
